FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of June,2012 Commission File Number: 000-30850 Alterrus Systems Inc. 120 Columbia Street Vancouver, BC Canada V6A 3ZA Valcent Products Inc. (Former name or former address if changed since last report) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No x 1 Submitted Herewith   Exhibit Number Description of Exhibit News Release datedJune 12, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Alterrus Systems Inc. Date:June 15, 2012 By: /s/ John N. Hamilton Name: John N. Hamilton Title: ChiefFinancial Officer 3
